Citation Nr: 0213004	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  95-30 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
thrombocytopenia and erythrocytosis.


(The issues of entitlement to a rating in excess of 50 
percent for psychiatric disability and entitlement to a 
rating in excess of 30 percent for a deviated nasal septum 
and chronic ethmoiditis will be the subject of a later 
decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1984 to May 
1994.

This matter comes before the Board on appeal of a June 1995 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  This case was 
remanded by the Board in October 1997; it was returned to the 
Board in August 2002.

The Board notes that the October 1997 remand characterized  
the issue on appeal as entitlement to an "increased 
(compensable) rating" for thrombocytosis and erythrocytosis.  
However, in light of the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Fenderson v. West, 
12 Vet. App. 119, 126 (1999), the Board has re-characterized 
the issue on appeal.   

The Board also notes that service connection for the 
residuals of a splenic artery aneurysm, as secondary to the 
veteran's service-connected blood disorder, was granted in 
April 2002; the veteran has received a separate rating for 
the residuals of his splenic artery aneurysm, and to the 
Board's knowledge he is not currently seeking appellate 
review with respect to that disability.

The Board lastly notes that the issues of entitlement to a 
rating in excess of 50 percent for psychiatric disability and 
entitlement to a rating in excess of 30 percent for a 
deviated nasal septum and chronic ethmoiditis have been 
developed for appellate review; however, the Board is 
currently undertaking additional development on these issues 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development actions are completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing these 
issues. 


FINDINGS OF FACT

1.  The veteran's thrombocytopenia and erythrocytosis are 
productive of fatigue and mild splenomegaly but are otherwise 
asymptomatic.  

2.  The veteran has not experienced attacks of purpura 
hemorrhagica or demonstrated severe asthenia, anemia, 
substantial impairment of health, symptoms precluding more 
than light manual labor, hemolytic crises, or definite or 
marked departures from normal blood count; his platelet count 
is at least 134,000, and he does not require phlebotomies or 
myelosuppressant therapy for the control of his blood 
disorder.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
thrombocytosis and erthyrocytosis have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.117, Diagnostic Codes 
7700, 7704, 7705, 7714 (1995); 38 C.F.R. § 4.117, Diagnostic 
Codes 7704, 7705 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in granting service connection 
for thrombocytopenia and erythrocytosis, and assigning an 
initial noncompensable evaluation therefor, considered this 
claim on the merits.  Moreover, after review of the record, 
the Board concludes that VA's duties under both the VCAA and 
the new regulations have been fulfilled.

The record reflects that the veteran was provided later in 
June 1995 with notice of the June 1995 rating decision from 
which the current appeal originates.  He was provided a 
statement of the case in August 1995 which notified him of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran thereafter perfected his appeal of 
this issue.  The Board notes that the veteran was advised in 
October 1998 to identify any sources of additional medical 
records in support of his claim, and was specifically advised 
that VA would obtain any such records identified by the 
veteran, as long as he authorized VA to obtain the records.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that, effective October 23, 1995, the 
schedular criteria for rating disabilities of the hemic and 
lymphatic systems were revised.  See 60 Fed. Reg. 49,225 - 
49,228 (1995).  In an April 2002 supplemental statement of 
the case, the veteran was provided with the current schedular 
criteria applicable to his claim.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed, and that the veteran is aware of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  The Board concludes that the statement of 
the case and supplemental statements of the case informed the 
veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO, 
and that the veteran, in September 2000, indicated that he 
had not received any treatment recently for his disability.  
The veteran was also afforded VA examinations of his 
disability in October 1994 and June 2000.  The Board notes 
that the veteran's representative, in an August 2002 
statement, requested that the veteran be scheduled for 
another examination of his disability.  She explained that 
the veteran's last examination was conducted in October 1999, 
and that since the medical records purportedly show that the 
veteran's disability is one which tends to persistently 
worsen, VA should verify his current symptomatology.  

The Board notes that the veteran was actually last examined 
for his disability in June 2000.  In any event, neither the 
veteran nor his representative has actually alleged that the 
veteran's disability has worsened in severity since the June 
2000 examination.  Compare Snuffer v. Gober, 10 Vet. App 400 
(1997).  Nor is it evident from the medical records since 
June 2000 that the veteran's blood disorder has increased in 
severity.  Moreover, neither the veteran nor his 
representative has alleged that the October 1994 or June 2000 
VA examinations are inadequate.  The Board has reviewed the 
evidence on file, and concludes that the evidence, including 
the reports of the October 1994 and June 2000 VA 
examinations, is adequate for the purpose of evaluating the 
severity of the veteran's disability.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected thrombocytopenia and erythrocytosis.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Briefly, as noted in the Introduction, the veteran's period 
of service ended in May 1994.  In June 1995, service 
connection was granted for a blood disorder, described as 
thrombocytopenia and erythrocytosis; a noncompensable 
disability evaluation was assigned, effective May 30, 1994.  
In April 2002, the evaluation assigned the disability was 
increased to 30 percent, effective May 30, 1994; the 30 
percent evaluation has remained in effect since that time. 

Service medical records, which include records from a private 
facility at which the veteran received treatment during 
service, disclose that the veteran was evaluated in 1992 for 
complaints of fatigue and abdominal pain and physical 
findings of splenomegaly; no masses were identified on 
examination, and later service records show that his fatigue 
tended to diminish following the administration of 
psychiatric medications.  The veteran underwent diagnostic 
studies in June 1992 which showed that his spleen was 
enlarged, with the spleen tip at the costal margin.  The 
studies also showed the presence of an elevated red cell mass 
measuring 38.9 ml/kg; the study report notes that the normal 
size for a red cell mass is between 26 and 35 ml/kg.  The 
veteran's symptoms were thought to represent a mild 
myeloproliferative disorder, and he was diagnosed at one 
point in service with polycythemia vera, although the records 
do not show that he underwent a phlebotomy at any point.  His 
platelet count in service ranged from 132 to 151 (measured in 
thousands per cubic milliliters); the laboratory reports 
indicate that a normal count is between 150 and 450.  His 
hemoglobin score ranged from 16.1 to 18.3; the laboratory 
reports indicate that a normal hemoglobin score is between 14 
and 18.  His hematocrit scores and white and red blood cell 
counts were within normal limits.  The veteran was placed on 
a profile based on the possibility that he had a 
myeloproliferative disorder.

In February 1993, the veteran underwent a Computed Tomography 
scan of his abdomen which disclosed mild splenomegaly, 
without any adenopathy, focal defects or bony lesions.  A 
bone marrow biopsy revealed normal maturation and no 
convincing evidence of myelodysplasia, although erythroid 
hyperplasia was present.  By October 1993, the veteran's red 
blood cell mass and plasma volume were normal, and his mild 
splenomegaly was described as asymptomatic; no further 
evaluation or intervention was recommended, and the veteran's 
profile was discontinued.  A second bone biopsy in March 1994 
revealed erythroid hyperplasia, progressively maturing 
hematopoiesis, abundant megakaryocytes, moderate granulocytic 
and megakaryocytic dysplasia, and mild to moderate background 
lymphocytosis.

Following his discharge from service, the veteran was 
afforded a VA general medical examination in October 1994, at 
which time he reported experiencing an increased tendency to 
bleed.  Physical examination disclosed the absence of any 
lymphadenopathy or petechiae on the skin.  His abdomen was 
soft and nontender.  The splenetic tip was palpable and 
slightly tender.

On VA hematology examination in October 1994, the veteran 
reported experiencing tiredness and weakness, as well as a 
loss of twelve pounds in the past six months.  On physical 
examination, he presented as well developed, without 
adenopathy.  No hepatosplenomegaly was evident.  Laboratory 
studies disclosed a normal hematocrit score; normal white and 
red blood cell counts; an abnormally high hemoglobin score of 
17.3, as compared to the reference range of 14 to 17; an 
abnormally high mean corpuscular hemoglobin score of 31.3, as 
compared to the reference range of 27-31; and a platelet 
count of 171.  His mean corpuscular volume and mean 
corpuscular hemoglobin concentration scores were within 
normal limits.  The examiner diagnosed the veteran with 
history of mild thrombocytopenia and erythrocytosis, as well 
as question of myelodysplastic syndrome.

On VA psychiatric examination in October 1994, the veteran 
complained of poor energy, and indicated that it was 
difficult for him to keep up.  He indicated that he had to 
force himself out of bed and that he was exhausted by the end 
of the day.

On file are VA treatment records for April 1995 to December 
2001, which record occasional complaints of fatigue, but 
which note that the veteran was well developed and well 
nourished.  He was noted to possibly have a 
myeloproliferative disorder.   The treatment notes document 
that the veteran was involved in a motor vehicle accident 
(MVA) in July 1995, and experienced a slow recovery with 
physical therapy.  Treatment notes for November 1998 disclose 
that the veteran developed a splenic artery aneurysm as well 
as a question of a retroperitoneal bleed.  In October 1999, 
the veteran was evaluated for a possible transient ischemic 
attack and was initially recommended for a phlebotomy in 
light of his history of polycythemia vera, but his treating 
hematologists advised against a phlebotomy since they 
concluded that he probably did not have polycythemia vera.  
Blood chemical tests show that the veteran's platelet count 
ranged from 141 to 284.  They also show that the veteran's 
hemoglobin score ranged from 15.1 to 17.1; the laboratory 
reports indicate that a normal hemoglobin score is between 14 
and 17.  The veteran's hematocrit and mean corpuscular 
hemoglobin concentration scores were within normal limits, as 
were his white and red blood cell counts.  The veteran's mean 
corpuscular hemoglobin ranged from 31.4 to 32.3; the 
laboratory reports indicate that a normal mean corpuscular 
hemoglobin score is between 27 and 31.  His mean corpuscular 
volume was elevated on one occasion, with a score of 94.5, 
compared to the reference range of 80 to 94.

The veteran was afforded a hearing before a hearing officer 
at the RO in August 1996, at which time he testified that his 
spleen was enlarged and that his side hurt.  He reported that 
he was told that his blood disorder had remained stable since 
service.  He testified that following service, he worked in 
landscaping from May to October of 1994, then studied in the 
field of computer repair, but was prevented from working for 
six months as the result of an MVA in July 1995.  He 
testified that from January to March 1996 he worked in a 
warehouse, but was unable to keep up and experienced conflict 
with his supervisor.  He testified that he was currently 
working in a temporary position as a project coordinator but 
was experiencing difficulty in concentrating and problems 
with coworkers.

The veteran was afforded a VA examination in June 2000, at 
which time he complained of tiredness and weakness.  Physical 
examination showed that he was well developed, without any 
adenopathy or hepatosplenomegaly.  His complete blood count 
was within normal limits, and he was diagnosed with history 
of mild thrombocytopenia and erythrocytosis, as well as with 
question of myelodysplastic syndrome.

On VA psychiatric examination in October 2000, the veteran 
reported that he was working as a technical support 
representative since May of that year.  He reported 
experiencing low energy levels.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2001).

The Board notes that, effective October 23, 1995, the 
schedular criteria for rating disabilities of the hemic and 
lymphatic systems were revised.  See 60 Fed. Reg. 49,225 - 
49,228 (1995).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), the Court held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old schedular criteria in 
making its rating decision of June 1995.  In the April 2002 
supplemental statement of the case, however, the RO 
considered the veteran's claim under both the old and the new 
schedular criteria.  Accordingly, there is no prejudice to 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993), 
and in light of Karnas, the Board will proceed to analyze the 
veteran's claim under both sets of criteria to determine if 
one is more favorable to the veteran. 

A.  Previous rating criteria

For the period prior to October 23, 1995, the RO initially 
rated the veteran's disability by analogy to sickle cell 
anemia under 38 C.F.R. § 4.117, Diagnostic Code 7714.  Under 
that code, a 30 percent evaluation is warranted for 
moderately severe sickle cell anemia, following repeated 
hemolytic sickling crises but with only moderate impairment 
of health.  A 60 percent evaluation is warranted for severe 
sickle cell anemia, with painful hemolytic crises several 
times a year or in symptom combinations less disabling than 
the criteria for a 100 percent evaluation, with more than 
light manual labor not feasible.  A 100 percent evaluation is 
warranted for pronounced sickle cell anemia, with repeated 
painful crises, occurring in skin, joints, bones or any major 
organs caused by hemolysis and sickling of red blood cells 
with anemia, thrombosis and infarction, in symptom 
combinations that are totally incapacitating.  38 C.F.R. 
§ 4.117, Diagnostic Code 7714 (1995).

Primary polycythemia is rated as pernicious anemia.  
38 C.F.R. § 4.117, Diagnostic Code 7704.  Under 38 C.F.R. 
§ 4.117, Diagnostic Code 7700 (pernicious anemia), a 30 
percent evaluation is warranted for incipient pernicious 
anemia, with characteristic achlorhydria and changes in blood 
count.  A 60 percent evaluation is warranted for chronic 
pernicious anemia, following acute attacks with 
characteristic definite departures from normal blood count, 
with impairment of health and severe asthenia.  A 70 percent 
evaluation is warranted for chronic pernicious anemia, 
following acute attacks, severe with characteristic marked 
departures from normal blood count, with severe impairment of 
health and pronounced asthenia.  A 100 percent evaluation is 
warranted for acute and rapidly progressive pernicious 
anemia, without remission, or few or brief remissions.  
38 C.F.R. § 4.117, Diagnostic Code 7700 (1995).

A 30 percent evaluation is warranted for purpura 
hemorrhagica, cured, with splenectomy.  A 60 percent 
evaluation is warranted for chronic purpura hemorrhagica, 
following severe attacks, and several years remission.  A 70 
percent evaluation is warranted for chronic purpura 
hemorrhagica, following acute attacks, severe with infrequent 
hemorrhages, not more than 1 a year.  A 100 percent 
evaluation is warranted for purpura hemorrhagica, acute 
fulminating forms, or with few or brief remissions.  
38 C.F.R. § 7705 (1995).

The evidence of record demonstrates that the veteran's 
disability picture for his service-connected blood disorder 
most nearly approximates the criteria for a 30 percent 
evaluation, but no more, under any potentially applicable 
diagnostic code of the former Rating Schedule.  The primary 
manifestations of the veteran's service-connected blood 
disorder include fatigue, splenomegaly and occasionally 
elevated hemoglobin and platelet levels on blood chemistry 
testing.  Notably, however, the veteran's fatigue, while 
described as making it difficult for him to get up in the 
morning, and exhausting him by evening, apparently does not 
otherwise interfere significantly with his daily functioning 
or preclude any type of manual labor.  In this regard, the 
Board points out that the veteran is currently working and 
has worked at a number of jobs since service, and that while 
he reported that he was unable to keep up at his more labor-
intensive positions, he has not alleged that abnormal fatigue 
was responsible for his difficulty.  Nor is there any other 
evidence suggesting that any fatigue associated with the 
disability has interfered with his daily activities to any 
significant extent.  In the Board's opinion, the evidence 
does not show that the veteran has severe asthenia.  
Moreover, while the veteran reported at his October 1994 
examination that he had lost weight, he has consistently been 
described as well nourished and developed, and there is 
otherwise no evidence on file suggestive of significant 
impairment of health.

In addition, despite the demonstrated enlargement of his 
spleen and his complaints of side pain, the veteran has not 
undergone a splenectomy, and the enlargement has been 
described as mild.  Moreover, while the veteran has 
occasionally demonstrated elevated hemoglobin and mean 
corpuscular hemoglobin levels, as well as diminished platelet 
counts, his blood count has never deviated consistently or 
markedly from the range of normal.  In this regard the Board 
notes that the highest recorded hemoglobin level for the 
veteran of 18.3 is within 1.5 units of the reference range of 
14 to 17.  Likewise, the highest recorded mean corpuscular 
hemoglobin level of 32.3 is also within 1.5 units of the 
reference range of 27 to 31.  The Board also notes that the 
lowest platelet count demonstrated by the veteran, 132 
(132,000), when compared to the reference range of 150 to 450 
(150,000 to 450,000), was considered by his treating 
physicians as indicative of a mild blood disorder.  The Board 
notes that the veteran's other blood chemistry levels, with 
the exception on one occasion of mean corpuscular volume, 
have consistently been within normal limits.  Since the 
veteran only occasionally demonstrates deviations in certain 
blood chemistry levels, and as any such deviations are in any 
event slight in nature, the Board concludes that the veteran 
has not evidenced any definite or marked departures from 
normal blood count.

In addition, the evidence on file does not show that the 
veteran has experienced any episodes of hemolytic crises.  
Moreover, while he experienced hemorrhaging in November 1998, 
it was the result of a splenic artery aneurysm, not purpura 
hemorrhagica.  The veteran is already separately evaluated 
for the residuals of his splenic artery aneurysm, and 
physical examination of the veteran has not, at any point, 
disclosed the presence of any petechiae, ecchymoses, or any 
other indicia that the veteran is experiencing hemorrhaging 
into his tissues.  The Board also finds it probative that the 
veteran's June 2000 VA examiner, as he did at the October 
1994 examination, diagnosed the veteran with mild 
thrombocytopenia and erythrocytosis by history only.

The Board notes in passing that the evidence on file is 
conflicting with respect to whether the veteran has 
polycythemia vera.  While he was initially thought to have 
the disorder in service, that diagnosis was discontinued 
following subsequent diagnostic evaluations.  Likewise, while 
post-service treatment records record a diagnosis of 
polycythemia vera, his treating hematologists in October 1999 
specifically recommended against a phlebotomy after 
concluding that the veteran likely did not have the disorder.  
In any event, the record is entirely negative for any 
indication that the veteran underwent a phlebotomy at any 
point for the control of polycythemia vera, or that he has 
required any other treatment for that disorder.

In sum, the evidence does not demonstrate that the veteran 
experiences severe asthenia, significant impairment of 
health, symptoms precluding more than light manual labor, 
episodes of hemolytic crises, definite or marked departures 
in blood counts, attacks of purpura hemorrhagica, or the need 
for phlebotomies or other treatment for polycythemia vera.  
In short, the veteran has not demonstrated symptoms 
comparable to those contemplated by the ratings for a 60 
percent or 100 percent evaluation under Diagnostic Code 7714, 
or comparable to those contemplated by higher ratings under 
Diagnostic Codes 7700 or 7704.

The Board notes that although the veteran experiences 
splenomegaly, there is no evidence demonstrating any spleen 
injury.  The provisions of 38 C.F.R. § 4.117, Diagnostic Code 
7707 are therefore not for application.

In sum, the veteran's thrombocytopenia and erythrocytosis are 
not shown to involve the symptoms or impairment contemplated 
in the Rating Schedule for an evaluation greater than 30 
percent.  An evaluation greater than 30 percent for the 
veteran's service-connected blood disorder is consequently 
not warranted under the former rating criteria.

B.  New Rating Criteria.

Effective October 23, 1995, a specific diagnostic code for 
evaluating thrombocytopenia was added to the Rating Schedule.  
Under 38 C.F.R. § 4.117, Diagnostic Code 7705, a 30 percent 
evaluation is warranted for thrombocytopenia, with stable 
platelet count between 70,000 and 100,000, without bleeding.  
A 70 percent evaluation is warranted for thrombocytopenia, 
with platelet count between 20,000 and 70,000, not requiring 
treatment, without bleeding.  A 100 percent evaluation is 
warranted for thrombocytopenia, with platelet count of less 
than 20,000, with active bleeding, requiring treatment with 
medication and transfusions. 38 C.F.R. § 4.117, Diagnostic 
Code 7705 (2001).

A 10 percent evaluation is warranted for polycythemia vera 
which is stable, with or without continuous medication.  A 40 
percent evaluation is warranted for polycythemia vera 
requiring phlebotomy.  A 100 percent evaluation is warranted 
for polycythemia vera, during periods of treatment with 
myelosuppressants and for three months following cessation of 
myelosuppressant therapy.  38 C.F.R. § 4.117, Diagnostic Code 
7704 (2001).

The evidence clearly shows that the veteran does not meet the 
criteria for an evaluation in excess of 30 percent as the 
veteran's platelet count has consistently been at least 132 
(132,000).  Moreover, while the veteran reported, at his 
October 1994 VA examination, an increased tendency to bleed, 
none of the examinations or treatment notes document any 
instance of active bleeding, or any bleeding requiring 
treatment with medication and transfusions.  The Board notes 
that the examiner who conducted the October 1994 and June 
2000 examinations described the veteran's blood disorder as 
mild.  Accordingly, the Board concludes that the evidence 
does not support assignment of an evaluation in excess of 30 
percent under Diagnostic Code 7705.

Moreover, even assuming that the diagnostic code relating to 
polycythemia vera is for application in the instant case, the 
record reflects that while the veteran was considered for a 
phlebotomy on at least two occasions, there is no indication 
that he has undergone the procedure, and he does not contend 
otherwise.  Nor is there any indication in the record that he 
receives treatment with myelosuppressants for polycythemia 
vera.  A rating in excess of 30 percent under Diagnostic Code 
7704 is therefore not warranted.

The Board notes that to the extent that the provisions of 
Diagnostic Code 7714, for sickle cell anemia, are relevant, 
as discussed previously, the veteran has not demonstrated any 
significant impairment of health, anemia or episodes of 
hemolytic crises, or symptoms precluding more than light 
manual labor.

The Board also notes that since the amended rating criteria 
for Diagnostic Code 7700 (anemia) now require the presence of 
low levels of hemoglobin to warrant a rating under that code, 
that diagnostic code is clearly not for application in the 
instant claim.

In sum, there is no basis for the assignment of an evaluation 
in excess of 30 percent for the veteran's thrombocytopenia 
and erythrocytosis under any applicable diagnostic code.  An 
evaluation in excess of 30 percent for his service-connected 
blood disorder under the amended rating criteria is therefore 
not warranted, and his claim must consequently be denied.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board notes, however, that the 
veteran has not alleged that his disability has interfered 
with his employment, and there is no evidence which otherwise 
suggests that his disability has interfered with employment.  
Moreover, there is no evidence that the veteran's disability 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board lastly notes that the RO, in granting entitlement 
to service connection for thrombocytopenia and 
erythrocytosis, assigned the veteran an effective date for 
service connection of May 30, 1994.  The Board has reviewed 
the evidence of record, but concludes that the veteran's 
disability has remained no more than 30 percent disabling 
under any applicable rating criteria for the entire period 
since May 30, 1994.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

Entitlement to a rating in excess of 30 percent for 
thrombocytopenia and erythrocytosis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

